TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 4, 2021



                                      NO. 03-19-00580-CR


                              Xavior Rudolph Arzola, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
             AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.